Exhibit 10.2
WAIVER
In consideration for the benefits I will receive as a result of Home Bancshares,
Inc.’s (“HBI”) participation in the United States Department of the Treasury’s
TARP Capital Purchase Program, I hereby voluntarily waive any claim against the
United States or HBI for any changes to my compensation or benefits that are
required to comply with the regulation issued by the Department of the Treasury
as published in the Federal Register on October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with HBI or in
which I participate as they relate to the period the United States holds any
equity or debt securities of HBI acquired through the TARP Capital Purchase
Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

     
 
 
 
[Officer Name]

